t c no united_states tax_court estate of mary k wetherington deceased mary louise ripple personal representative petitioner v commissioner of internal revenue respondent docket no filed date r extended the time for p to pay estate_tax under sec_6161 i r c p filed a request for further extension_of_time_to_pay_tax under sec_6161 i r c which is now pending with the commissioner p moved to delay entry of decision until an extension_of_time_to_pay_tax under sec_6161 i r c no longer applies held under the rationale of 81_tc_949 we will delay entry of decision until p's extension_of_time_to_pay_tax under sec_6161 i r c is no longer in effect debra k smietanski for petitioner james f kearney for respondent opinion colvin judge this matter is before the court on petitioner's motion to stay proceedings in the motion petitioner asks the court to postpone entry of decision until either an extension of time to pay petitioner's federal estate_tax under sec_6161 is no longer in effect and any appeal of respondent's denial of an extension is final or petitioner fully pays its outstanding federal tax_liability and related interest whichever happens first the parties agree that if we grant the motion petitioner may deduct interest that it would not be allowed to deduct if we had entered a decision sec_6512 we conclude that it is appropriate to delay entry of decision until an extension of time for the payment of petitioner's estate_tax under sec_6161 is no longer in effect and any administrative appeal of respondent's denial of such an extension is final or until petitioner fully pays its federal tax_liability and related interest whichever occurs first this is a case of first impression however in a related context we delayed entry of decision where the taxpayer elected to defer payment of estate_tax for years under sec_6166 81_tc_949 section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background mary k wetherington decedent died on date her estate consisted almost exclusively of agricultural real_property in hillsborough county florida petitioner filed decedent's_estate tax_return on date petitioner paid federal estate_tax of dollar_figure on date and dollar_figure on date on date petitioner sold part of decedent's real_property petitioner paid estate_taxes of dollar_figure on date under sec_6161 the secretary may extend the time in which a taxpayer must pay estate_tax for up to months under sec_6161 the secretary may grant an extension for reasonable_cause up to years from the due_date of the return respondent extended the time for petitioner to pay estate_tax under sec_6161 for year and possibly for a second year because petitioner's assets were not liquid and petitioner could not pay the balance due petitioner applied for a further extension under sec_6161 which is pending as of date respondent determined a deficiency in estate_tax petitioner filed a petition to contest that determination the parties have settled all issues in this case except those in the motion before us petitioner had no deficiency or overpayment petitioner owed dollar_figure of the tax_shown_on_the_return plus interest of dollar_figure when petitioner filed this motion discussion a background sec_6161 and sec_6166 a taxpayer generally may deduct interest on unpaid federal and state estate_taxes from the gross_estate as an expense of administration sec_2053 interest may accrue on unpaid estate_taxes because the estate has an extension_of_time_to_pay_tax under sec_6166 or sec_6161 an executor may elect to pay estate_tax in equal installments starting at the end of a 5-year period during which only interest is payable if a closely_held_business constitutes more than percent of the adjusted_gross_estate sec_6166 petitioner did not make an election under sec_6166 the secretary may extend the time in which a taxpayer is required to pay estate_tax up to months if there is reasonable_cause under sec_6161 and the accompanying regulations under sec_6161 the sec_6161 provides continued secretary may grant an extension for reasonable_cause up to years from the due_date of the return interest which arises because the secretary permitted a deferred payment of federal estate_tax under sec_6161 is deductible from the gross_estate as an administrative expense under sec_2053 68_tc_74 court reviewed continued sec_6161 extension of time for paying tax a amount determined by taxpayer on return general_rule the secretary except as otherwise provided in this title may extend the time for payment of the amount of the tax shown or required to be shown on any return or declaration required under authority of this title or any installment thereof for a reasonable period not to exceed months months in the case of estate_tax from the date fixed for payment thereof such extension may exceed months in the case of a taxpayer who is abroad estate_tax the secretary may for reasonable_cause extend the time for payment of-- a any part of the amount determined by the executor as the tax imposed by chapter or b any part of any installment under sec_6166 including any part of a deficiency prorated to any installment under such section for a reasonable period not in excess of years from the date prescribed by sec_6151 for payment of the tax or in the case of an amount referred to in subparagraph b if later not beyond the date which i sec_12 months after the due_date for the last installment deduction of interest_paid on estate_taxes deferred under sec_6166 a taxpayer may not deduct interest_paid or incurred after entry of a decision sec_6512 estate of bailly v commissioner t c pincite unless sec_7481 discussed below applies the taxpayer in estate of bailly v commissioner supra elected to pay estate_tax in annual installments under sec_6166 we delayed entry of decision in that case to allow the taxpayer to deduct interest on the tax id pincite sec_6512 would have prevented the taxpayer from deducting interest it paid after our decision became final in estate of bailly v commissioner supra we said that we were troubled by the harshness of sec_6512 with respect to estate_tax cases we agreed in the interest of fairness and justice to postpone entry of decision until the final installment of the estate_tax liability is due or paid whichever is earlier sec_7481 was enacted in in response to estate of bailly v commissioner supra technical_and_miscellaneous_revenue_act_of_1988 publaw_102_647 sec 100_stat_3342 under sec_7481 a taxpayer may move to reopen a case to which an extension of time to pay estate_tax under sec_6166 applies to ask the court to modify the amount of the estate's deduction for interest see rule b contentions of the parties petitioner asks the court to postpone entry of decision until an extension of time to pay petitioner's federal estate_tax under sec_6161 is no longer in effect and appeal of respondent's denial of an extension is final or petitioner pays estate_tax and interest it owes whichever is earlier petitioner contends this situation is analogous to that in estate of bailly v commissioner supra respondent contends this case is not like estate of bailly because no extension_of_time_to_pay_tax is now in effect granting petitioner's motion would prevent respondent from reviewing the facts and circumstances to determine whether a hardship under sec_6161 is present and congress considered sec_6161 when enacting sec_7481 but did not provide a remedy for petitioner's situation respondent points out that if we delay entry of decision petitioner can deduct interest the deduction of which would otherwise be precluded by entry of decision under sec_6512 neither party questions the court's power to postpone entry of decision in this case effect of the fact that petitioner's request to continue to defer tax under sec_6161 is pending with the commissioner respondent contends this situation is unlike that in estate of bailly v commissioner supra because no extension_of_time_to_pay_tax under sec_6161 is now in effect we disagree respondent has previously granted an extension under sec_6161 according to our record petitioner's request for a further extension is now pending respondent contends that we should not delay entry of decision because it would enable petitioner to deduct interest that it could not otherwise deduct we disagree with respondent's view that such a result is improper sec_6161 like sec_6166 can result in an extension of time for a taxpayer to pay estate_tax we believe the situation in this case is analogous to that in estate of bailly v commissioner supra we distinguish this case from estate of nevelson v commissioner tcmemo_1996_361 because there petitioners asked the court to delay entry of decision more than years past the date the parties had agreed to file a stipulated decision here the parties have not agreed to a date to file a stipulated decision whether granting petitioner's motion would interfere with respondent's exercise of discretion under sec_6161 sec_6161 gives the commissioner discretion to grant a taxpayer's request for extension of time to pay taxes respondent contends that granting petitioner's motion would eliminate that discretion we disagree our granting of this motion would not affect respondent's discretion to act on a taxpayer's request to defer payment of tax under sec_6161 congressional intent respondent contends that we should deny petitioner's motion because congress considered sec_6161 extensions when enacting sec_7481 but did not provide a remedy for petitioner's situation we disagree there is no indication in the conference_report accompanying the enactment in of sec_7481 that congress considered much less rejected extending it to sec_6161 h conf rept pincite 1988_3_cb_473 respondent points to no other authority for that assertion c conclusion we will not enter decision until an extension of time for the payment of petitioner's estate_tax under sec_6161 is no longer in effect and any administrative appeal of respondent's denial of petitioner's request for an extension is final see sec_20_6161-1 estate_tax regs or until petitioner fully pays its outstanding federal tax_liability and related interest whichever occurs first the parties shall report to the court when those conditions are met an appropriate order will be issued
